           Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 1 of 11



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

ACKERMAN MCQUEEN, INC.,                                §
MERCURY GROUP, INC., HENRY                             §
MARTIN, WILLIAM WINKLER,                               §
MELANIE MONTGOMERY, AND JESSE                          §
GREENBERG,                                             §
    Movants,                                           §
                                                       §
                                                       §
v.                                                     §    Case No. 20-MC-001-HE
                                                       §
NATIONAL RIFLE ASSOCIATION OF                          §
AMERICA and WAYNE LAPIERRE,                            §
     Respondents.

     MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.

        Ackerman McQueen, Inc. (“AMc”), Mercury Group, Inc., Henry Martin, William Winkler,

Melanie Montgomery, and Jesse Greenberg (collectively, “Movants”) file this Motion to Quash

Third-Party Subpoena on INTEGRIS Health, Inc. (the “Motion” and “Integris”), attached as

Exhibit 1 hereto, and respectfully show as follows:

                                              I.    SUMMARY

        Movants previously filed a motion to quash the National Rifle Association’s

(“Respondent” or “NRA”) eight third-party subpoenas (including Integris) on February 7, 2020,

in the present Court as the place where compliance was required. 1 Movants sought transfer of the

Motion to the Northern District of Texas where the underlying matter is pending. Respondents

agreed with the transfer. This Court transferred that motion on February 25, 2020. 2

        Since then, Respondents served an “amended” subpoena on one of the same entities –

Integris -- which still fails to cure the flaws described in the previous motion. Said amended


1
  Ackerman McQueen, Inc., et al. v. NRA, et al., Miscellaneous Case No. MC-20-1-HE (W.D. Okla.); FED. R. CIV. P.
45(d)(3)(A).
2
  See ECF 07, Ackerman McQueen, Inc., et al. v. NRA, et al., Miscellaneous Case No. MC-20-1-HE (W.D. Okla.).


MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                                          PAGE 1
             Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 2 of 11



subpoena must be quashed for the same reasons previously set forth: It is overbroad and harassing,

and it seeks information wholly irrelevant to the claims and defenses in the lawsuit. Movants

request the present Court to supplement its transfer to the Northern District of Texas by including

the present motion to quash, so that all pending discovery disputes may be disposed of collectively

and efficiently.

                                          II.    BACKGROUND

A.      Overview of Claims

        1.       The NRA’s current First Amended Complaint asserts causes of action for fraud and

breach of contract, which it argues are relevant to the Integris subpoena. 3

        2.       In response, AMc asserted a counterclaim and third-party claims, including libel

per se (the NRA falsely accuses AMc of extortion) and fraud (relating to NRATV and

compensation of talent hired to promote the NRA). 4

B.      The Integris Subpoena

        3.       The NRA served its amended Integris subpoena on February 20, 2020, requiring a

response on March 4, 2020, at 9:00 a.m. Notably, none of the parties’ claims or counterclaims

directly reference or relate to Integris. In fact, the connection between Integris and Respondent’s

Amended Complaint is feeble at best. The only possible reference to Integris, or any “Digital

Media” services provided to it by AMc, occurs in the fifth unnumbered paragraph of Respondent’s

Preliminary Statement, in which the NRA makes an inventive but factually unsupported allegation

about AMc’s business relationships: “Many of these campaigns [referring to AMc’s other clients

besides the NRA], which cost clients tens of millions of dollars, were shut down because of their



3
  See ECF 18, National Rifle Association of America v. Ackerman McQueen, Inc., et al., Case No: 3:19-cv-02074-G
(N.D. Tex.) (the “Dallas Action”).
4
  Id. at ECF 31.


MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                                         PAGE 2
             Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 3 of 11



ineffectiveness, costliness, and Defendant’s reluctance to provide specific performance data in

accordance with its obligations.” See Dallas Action, ECF 18 at 4. Presumably, this allegation

was made in support of the NRA’s claim for fraud in relation to AMc’s billing practices and its

development and production of the NRA’s own “digital media” platform, NRATV.

        4.       Having no factual support for this damaging—and very public—allegation, the

NRA is intruding upon the business operations of AMc’s current and former clients. The NRA

seeks information from Integris relating to the AMc’s billing practices and provision of digital

media services, allegedly limiting responsive documents to 2015. However, even if Integris were

to comply with these invasive requests, any resulting document production would not yield

relevant documents to support the NRA’s allegations.

                               III.    ARGUMENTS & AUTHORITIES

        5.       To quash a third party subpoena, one must have a “personal right or privilege in the

subject matter of the subpoena or a sufficient interest in it.” 5 A personal right includes

communications between the challenging party and the subpoenaed party, for example, as well as

confidential business information. 6

        6.       Under Federal Rule of Civil Procedure 45, a Court must quash or modify a

subpoena that subjects a person to undue burden. FED. R. CIV. P. 45(d)(3)(A)(iv). The Court may

also quash or modify a subpoena that requires disclosure of a trade secret or other confidential

research, development, or commercial information. FED. R. CIV. P. 45(d)(3)(B).




5
  Bramell v. Aspen Exploration, Inc., No. 4:05-CV-384, 2008 U.S. Dist. LEXIS 72674, at *4 (E.D. Tex. Sep. 23,
2008).
6
  Orchestrate HR, Inc. v. Trombetta, 2014 U.S. Dist. LEXIS 24995, at *7 (N.D. Tex. Feb. 27, 2014) (finding standing
where subpoena sought communications between defendants and subpoenaed parties, and where subpoenas would
“require the non-parties to disclose trade secrets and confidential information”). That court also reasoned that
disclosure of sensitive business documents “is presumptively more harmful than disclosure to a noncompetitor.” Id.
at *12.


MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                                             PAGE 3
            Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 4 of 11



       7.      Moreover, subpoenas to a non-party do not grant the requesting party any broader

right to information than allowed by the Federal Rules of Civil Procedure for discovery between

the parties. Rather, “considerations of both relevance and proportionality govern the subpoenas.”

Ward v. Liberty Ins. Corp., No. CIV-15-1390-D, 2018 U.S. Dist. LEXIS 26710, at *3 (W.D. Okla.

Feb. 20, 2018) (quashing the subpoena as unduly burdensome when it required the subpoenaed

party to “turn over apparently every document related to its policies and procedures … regardless

of the documents’ relevance to Plaintiff’s claims in this suit”). Accordingly, a subpoena must be

relevant to a party’s claim or defense and be proportional to the needs of the case. See FED. R.

CIV. P. 26(1). Thus, under Oklahoma federal law, a lawyer has a “duty to take reasonable steps to

avoid imposing undue burden or expense upon the party subject to the subpoena.” Huntair, Inc.

v. ClimateCraft, Inc., 254 F.R.D. 677, 679 (N.D. Okla. 2008).

       8.      Rule 45 requires the Court to quash or modify a subpoena that (i) fails to allow a

reasonable time to comply; (iii) requires disclosure of privileged or other protected matter, if no

exception or waiver applies; or (iv) subjects a person to undue burden. FED. R. CIV. P. 45(d)(3)(A).

The Court may also quash or modify a subpoena that requires disclosure of a trade secret or other

confidential research, development, or commercial information. FED. R. CIV. P. 45(d)(3)(B).

       9.      Further, “good faith in issuing a subpoena is not sufficient to avoid sanctions under

Rule 45(c)(1) if a party has issued the subpoena in violation of the duty imposed by that rule,” i.e.,

by imposing an undue burden on the third party. Huntair, 254 F.R.D. at 679.

A.     AMc has standing to quash the Integris subpoena.

       10.     AMc has standing to quash the Integris subpoena because it has a personal right to

information requested therein. The subpoena at issue facially demonstrates that personal right

when it requests documents that AMc created—not just about AMc’s services to Integris, but how




MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                                 PAGE 4
               Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 5 of 11



AMc calculated its fair market value billing and “non-public” information like direct

communications between AMc and Integris, for instance.               Even the NRA argues that the

documents will uncover AMc’s alleged knowledge and prior business practices—i.e., information

it personally created or possessed (has a personal right in). And because the NRA is requesting

documents AMc created or received, “it should not be necessary for Plaintiff to obtain copies of

the documents from the non-parties,” even if it were entitled to them. 7

B.         The subpoena is overbroad and seeks irrelevant, highly confidential information.

           11.       The amended subpoena to Integris should be quashed for numerous independently

sufficient reasons.

           12.       First, although the NRA amended this one subpoena purporting to limit the requests

to 2015, that alleged limitation is disingenuous and useless because the requests are still overbroad,

they still seek irrelevant information, and they also intrude upon AMc’s highly confidential

information in circumvention of another court’s protective order. To illustrate:

    No. Substance of Request                Overbreadth
    1   Documents and                       Documents that “relate to” the services AMc provided
        communications that relate          includes all documents that in any way involve, concern,
        to the scope of work and/or         mention, refer, relate to the work AMc performed,
        services provided to You by         including all documents from inception to cessation,
        AMc…                                which is grossly overbroad for any purpose in the
                                            litigation.
    2      Documents concerning the         Documents “concerning” the programming and content
           Digital Media programming        or platform includes all documents ever created for the
           and content or platform that     “Digital Media.”
           AMc provided to You…
    3      Documents concerning             Documents “concerning” these topics include all
           forecasts, predictions, or       documents that pre- and post-date such forecasts,
           estimates…                       predictions, or estimates, including the underlying work
                                            upon which those forecasts are based.
    4      Documents concerning the         Documents “concerning” the performance of the entire
           actual performance or            content and platform includes all documents underlying
           success of the Digital Media     the work upon which the performance/success are based.
           content and platform…
7
    Id. at *10-11.


MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                                  PAGE 5
           Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 6 of 11



    6   Documents that relate to the       Documents that “relate to” the money spent necessarily
        amount of money spent by           includes all documents underlying the money spent, i.e.,
        You on the Digital Media           all the documents relating to the services performed—as
        content and platform.              opposed to documents that reflect the amount of money
                                           spent, i.e., invoices already requested in Request No. 7.

        13.     Despite having another bite at the apple, the NRA did not limit its requests in any

meaningful way. Requesting “all” documents (regardless of phrasing) from the current date back

to 2015 is no better than requesting “all” documents from the current date back to the beginning

of AMc’s business relationship with Integris. The fact remains that the requests are facially

overbroad, which is unduly burdensome.

        14.     Second, as the NRA represented to this Court in response to the previous motion to

quash, it requests these documents to demonstrate AMc’s alleged fraud relating to NRATV based

on other “failed” campaign that were “shut down.” 8 But the NRA never once explains why it

needs information from a current client. That Integris has been a client since 2002 means there

was no failed campaign and neither the relationship nor such campaign has been shut down.

        15.     Moreover, the Integris account concerns the healthcare industry, whereas the NRA

account was for the Second Amendment and gun-rights advocates. The two necessarily involve

vastly different audiences, purposes, and messages, such that the campaign styles, viewership

metrics, and goals would differ as well. Plus, the size and scope of the NRA and its platform,

NRATV, is so much broader and more complex that any comparison with Integris would not lead

to the discovery of any admissible evidence. The NRA has not demonstrated how Integris

information as a current client would translate to the NRA’s claims.

        16.     Third, the documents requested contain AMc’s highly confidential information,

including how AMc calculates its fair market value for services to Integris and how it develops


8
 See Ackerman McQueen, Inc., et al. v. NRA, et al., Miscellaneous Case No. MC-20-1-HE (W.D. Okla.) ECF 6 at 6-
7, 17.


MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                                        PAGE 6
              Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 7 of 11



campaigns for Integris. In the related Virginia cases, the NRA proposed a two-tier protective order

that included a highly confidential designation for AMc’s competitive information. 9 The Virginia

court prohibited the NRA’s lead counsel from accessing, reviewing, or using information

designated highly confidential. But in the Dallas Action (underlying this subpoena), the NRA

refuses to agree to a similar two-tier order and instead requested any Texas order contain only a

confidentiality designation. What is more, the NRA also requested that the Texas court demote

highly confidential information from Virginia to confidential information in Texas—meaning that

its lead counsel could circumvent in Texas what the Virginia court put in place. This subpoena (in

addition to the many others) is served for the same end result.

           17.     By issuing a subpoena to a third party, the NRA has the opportunity to obtain the

very highly confidential information AMc seeks to protect directly from the third party without

giving AMc the opportunity to make necessary designations. AMc’s only opportunity to designate

would be after the NRA already has an opportunity to review and use the information. Any

potential claw-back remedy would require reliance on the NRA and its counsel complying

therewith. But the fact the NRA opposes the two-tier program in Texas and seeks to unwind that

same scheme through the Texas protective order shows the risk with such reliance. That AMc just

learned through the NRA’s responses to the prior motions to quash that third parties have produced

documents proves this risk (and circumvention) to be real and imminent.

C.         The subpoenas subject the recipients to undue burden.

           18.     “Whether a burdensome subpoena is reasonable must be determined according to

the facts of the case, such as the party’s need for the documents and the nature and importance of

the litigation.” The relevance of a subpoena seeking discovery is measured by the standard



9
    See Dallas Action ECF 51 at 15.


MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                               PAGE 7
          Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 8 of 11



articulated in Rule 26(b)(1), which limits the scope of discovery to “any nonprivileged matter that

is relevant to any party’s claim or defense and proportional to the needs of the case, considering

the importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.” FED. R. CIV. P. 26(b)(1). The subpoena must, therefore, be limited to documents that are

relevant to any party’s claim or defense and cannot be used to “develop new claims or defenses.”

Kizer v. Starr Indem. & Liab. Co., 2019 U.S. Dist. LEXIS 76320, at *6 (W.D. Okla. May 6, 2019).

       19.     In addition to limiting discovery to relevant information, Rule 26 specifies that the

discovery must be proportional to the needs of the case. FED. R. CIV. P. 26(b)(1). As set forth

above, the documents requested in this subpoena have no relevance to the NRA’s claims for fraud.

Further, seeking “all” information—whether by express request or in real effect—from Integris is

simply not proportional to the needs of the case and will impose unnecessary and unfair financial

burdens upon it. That same burden will be cast upon AMc in its attempt to scramble to review,

designate, and claw-back highly confidential documents, including the inevitable discovery fight

to ensue. This subpoena is, therefore, impermissible and necessarily unduly burdensome.

       20.     Additionally, the NRA’s lead lawyer is not simply a disinterested advocate for the

NRA in this matter. He is the son-in-law of the late Angus McQueen, AMc’s former owner and

CEO, and the brother-in-law of AMc’s current CEO, Revan McQueen. His animus-infused history

with the McQueen family is well-known and itself insinuates his true reason for representing the

NRA against his own family. Through the issuance of the subpoena, the NRA seeks unrestricted

access to decades of information about AMc’s confidential business practices, including budgets,

billing information, staffing, operations, and client communications, which would circumvent a




MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                                PAGE 8
           Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 9 of 11



protective order walling-off that lead lawyer from AMc’s highly confidential information in the

Virginia cases. The dubious motives behind this overbroad subpoena create the very undue burden

the law prohibits.



D.       Exceptional circumstances warrant supplementing the transfer of this matter to the
         Northern District of Texas with the present Motion to Quash.

         21.    According to Federal Rule of Civil Procedure 45(f), the compliance court can

transfer the Motion to the issuing court based on exceptional circumstances. And in the present

case, the compliance court has done exactly that by recently transferring Movants’ original motion

to quash to the Northern District of Texas. But, in the interim, an “amended” subpoena duces

tecum was issued to one of the same original subpoena recipients, necessitating the present Motion

to Quash. Movants submit that it would be a waste of resources, not to mention redundant, for

Movants to originate yet another “miscellaneous” action in order to facilitate a motion to quash

when the offending subpoena is not directed toward a new party, but rather is directed toward one

of the recipients identified in Movants’ original Motion to Quash. Movants submit that the most

expeditious procedure to address the concerns set forth in the present motion is to simply

supplement the order of transfer to the Northern District of Texas to include the present motion to

quash.

                                     IV.    CONCLUSION

         For the foregoing reasons, Movants respectfully request this Court grant their Motion,

quash the Integris subpoena, or at the very least supplement its transfer order to the Northern

District of Texas to include the present Motion to Quash, along with any other relief to which

Movants are entitled.




MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                              PAGE 9
         Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 10 of 11




Dated: March 3, 2020.

                                           Respectfully submitted,



                                           /s/ R. Thompson Cooper
                                           R. Thompson Cooper
                                           OBA No. 15746
                                           ROBERSON, KOLKER, COOPER & GOERES, P.C.
                                           16408 Muirfield Place
                                           Edmond, OK 73013
                                           405.606.3333 voice
                                           405.606.3334 fax
                                           tom@rkcglaw.com

                                           ATTORNEYS FOR MOVANTS ACKERMAN
                                           MCQUEEN, INC., MERCURY GROUP, INC.,
                                           HENRY MARTIN, JESSE GREENBERG,
                                           WILLIAM WINKLER, AND MELANIE
                                           MONTGOMERY



                           CERTIFICATE OF CONFERENCE

       On February 7, 2019, counsel for AMc conferred with counsel for the NRA regarding the
Motion. Counsel for the NRA was opposed to the relief sought and was not willing to withdraw
the subpoenas.

                                           /s/ R. Thompson Cooper
                                           R. Thompson Cooper




MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                       PAGE 10
         Case 5:20-mc-00001-HE Document 8 Filed 03/03/20 Page 11 of 11




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 3, 2020, the foregoing document was filed with the clerk of
court for the U.S. District Court, Western District of Oklahoma, and that notice should therefore
be automatically generated to all counsel of record herein.


                                             /s/ R. Thompson Cooper
                                             R. Thompson Cooper




MOTION TO QUASH THIRD PARTY SUBPOENA ON INTEGRIS HEALTH, INC.                             PAGE 11
